Citation Nr: 1432330	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of kidney cancer (renal cell carcinoma), status post nephrectomy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from February 1970 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2012 the Board remanded the issue on appeal for further development. 

The Veteran has an electronic Virtual VA paperless claims file.  The documents contained therein are either duplicative of the evidence in the Veteran's paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In December 2012 the Board noted that while the Veteran served in the Republic of Vietnam and was presumed to be exposed to herbicides kidney cancer was not a presumptive service connection condition under C.F.R. §§ 3.307 and 3.309(e) and thus,  he could not be granted service connection under a presumptive basis.   However, it was noted that he may be entitled to service connection on a direct basis.  The Board then remanded for further development to include for the RO to contact the Veteran to obtain authorization form in order to obtain private treatment records, including 2007 records from Baptist Clinic (Hospital), and to afford the Veteran a VA examination.  The RO sent the Veteran a letter in January 2013 and while the Veteran sent in an authorization form to obtain private treatment records they were specifically for the heart and not for the Baptist Clinic; thus, no additional records from the Baptist Clinic have been obtained.  Duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Thus, the Board finds that the RO fulfilled this directive.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board directed for the Veteran to be afforded a VA examination and the VA examiner was directed to opine if the Veteran's renal cell carcinoma (claimed as kidney cancer), status post left nephrectomy was at least as likely as not, i.e., at least a 50 percent probability causally related to his period of active service or any incident thereof, to include his presumed exposure to herbicides in Vietnam. The VA examiner was also directed to provide an opinion if renal cell carcinoma constitutes a type of "soft tissue sarcoma" or any other disease listed under 38 C.F.R. §3.309(e).  

The Veteran was afforded a VA examination in February 2013.  The VA examiner stated that soft tissue sarcomas occur in muscles, tendons, fat, blood vessels, nerves, and synovial tissues and renal cell carcinoma occurs in the renal cells in the kidneys; thus, it is less likely than not that there is a relationship between the two.  The VA examiner also stated that "According Agent Orange Review, Vol. 26, No.1, Winter 2012" renal cell carcinoma of the kidney is not listed as a presumptive condition related to Agent Orange.  The Board finds that the VA examiner answered the directive about soft tissue sarcomas but he failed to answer the question if the Veteran's renal cell carcinoma was at least likely as not related to the Veteran's military service; as noted in the December 2012 remand and above, service connection may still be granted on a direct service connection basis.  Thus, the Board finds that the directives of the December 2012 remand were not complied with; the law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that the Veteran's claims file should be sent to the February 2013 VA examiner for a VA addendum opinion; he should provide an opinion on the nature and etiology of the Veteran's renal cell carcinoma. 

In addition, though the Board found herein above that the RO complied with the directives to obtain the Veteran's private treatment records, the Board finds that since the Veteran's claim is being remanded for a new medical opinion he should once again be provided the opportunity to submit an authorization form to obtain the 2007 records from the Baptist Clinic. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.
 
Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records dated in 2007 from Baptist Clinic (or Hospital) as referenced by the Veteran in his November 2007 statement, and any other outstanding private treatment records pertaining to his renal cell carcinoma claim.  Ask the Veteran to assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses; or by himself providing these treatment records if, for example, he has them in his personal possession. 
Any negative development should be noted in the claims file.  The Veteran should also be apprised of any negative development.

2.  Return the claims file to the February 2013 VA examiner. The claims file and a full copy of this REMAND must be made available to the examiner.  If the February 2013 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the Veteran's claims files, which includes VA treatment records, the VA examiner must opine whether it is at least likely as not (50 percent or greater probability) that the Veteran's renal cell carcinoma of the left kidney, status post-nephrectomy, is related to the Veteran's military service, to include his in-service herbicide exposure. 

Any opinions expressed must be accompanied by a complete rationale.    

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case), and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

